Title: To James Madison from Samuel Turner, 20 September 1812 (Abstract)
From: Turner, Samuel
To: Madison, James


20 September 1812, Hormuz,  “His Majesty’s Ship Salvador del Mundo.” “Presumeing that you are already acquainted with the particulars of my capture, I feel it a duty incumberent on me most respectfully, to acquaint you that I have been kept a close prisoner on board His Majestys Britannic Ship Salvador del Mundo laying as a guard Ship at this Port, since the 29 of June last, never been once suffered on shore, however urgent my private affairs were.
“I deem it a duty due to my Count[r]y to make you acquainted with such particular circumstances as immediately fell under my own observation. Fifteen American Subjects were forced by Captain James Nash of the Salvador to go on board H. M. ship Clarence Seventy four Guns where they now are, one of whom, Lewis Bancel a native of New-York wrote me on the Subject. I accordingly stated, what I knew as to their being american Subjects—and offered Captn Nash to make my affidavit—but it had no effect.
“I do therefore Sir most humbly implore that you will take the peculiar hard case of myself & my unfortunate countrymen into your very benign consideration, and adopt such measures for our releif, as in your superior Judgment may deem the most expedient. I think it necessary to add that I am clas’d with the Petty officers with seamans allowance.
“I have made repeated official applications, to know how I am to be considered, but cannot obtain my answer.
“For your better information I have enclosed the Copy of a letter I sent to the admiralty, also one I received from Lewis Bancell.”
